Exhibit 10(mm)

 

TRANSITION AGREEMENT

 

This TRANSITION AGREEMENT (this “Agreement”) is entered into as of February 19,
2003 by and between NORTHROP GRUMMAN CORPORATION, a Delaware corporation (the
“Company”), and KENT KRESA (“Mr. Kresa”).

 

RECITALS

 

WHEREAS, Mr. Kresa is currently employed by and is the Chairman of the Board of
Directors (the “Board”) and Chief Executive Officer of the Company;

 

WHEREAS, Mr. Kresa will attain age 65 in March 2003 and has determined to retire
from employment with and as Chief Executive Officer of the Company as of April
1, 2003 pursuant to the Company’s policy regarding the retirement of officers at
age 65;

 

WHEREAS, following his retirement on April 1, Mr. Kresa will continue as a
non-employee member of the Company’s Board and as Chairman of the Board until
the Board elects a different Chairman, which is not anticipated to occur any
sooner than six months following Mr. Kresa’s retirement from employment;

 

WHEREAS, the Company desires to have the continued benefit of Mr. Kresa’s
knowledge and expertise for a two-year period following the date that Mr. Kresa
ceases to be Chairman of the Board and Mr. Kresa desires to provide such
services as the Company may reasonably require during such period of time;

 

AGREEMENT

 

Mr. Kresa and the Company agree as follows:

 

1



--------------------------------------------------------------------------------

 

I.   ENGAGEMENT

 

Following his retirement from employment, Mr. Kresa shall continue to serve as a
non-employee Chairman of the Board until the Board determines to elect a new
Chairman. Mr. Kresa shall resign as Chairman of the Board, as a member of the
Board, and as a member of any Board of Directors of any Company affiliate on
which he may then serve, when a new Chairman of the Board is elected (such date
is referred to as the “Consulting Period Commencement Date”). The Company hereby
retains Mr. Kresa to provide such advice, and participate in such meetings and
events for the Company’s benefit, as may be requested by the Company during the
“Consulting Period” described in Section IV.B. Mr. Kresa’s principal point of
contact at the Company with respect to the specific nature and scope of the
services to be provided during the Consulting Period shall be the Company’s
Chief Executive Officer or his designee. Mr. Kresa shall provide reports of his
activities as the Company may reasonably require from time to time.
Notwithstanding anything else contained herein to the contrary, this Agreement
shall be null and void in its entirety if Mr. Kresa either: (1) does not retire
from employment with the Company and its affiliates on or about April 1, 2003;
(2) does not execute and deliver to the Company upon or within the thirty day
period following his retirement date a release substantially in the form of
Attachment A hereto; or (3) revokes such release.

 

II.   SPECIAL BENEFITS IN CONNECTION WITH MR. KRESA’S RETIREMENT.

 

A. Benefits Subject to Tax Gross-Up. Mr. Kresa (or, in the event of his death,
his widow) shall be allowed to retain the personal computer, cell phone and
similar electronic equipment provided to Mr. Kresa by the Company that he was
using as of the date of his retirement. The Company will transfer to Mr. Kresa
(or, in the event of his death at a time when he is married, his widow)

 

2



--------------------------------------------------------------------------------

and/or permit him (or her) to retain the membership in the Los Angeles Country
Club which is currently used by him. Until the earlier of Mr. Kresa’s death or
April 1, 2008, the Company shall provide Mr. Kresa with a suitable furnished
office and all related reasonable office support (including reasonable office
equipment and parking), reasonable information technology support, secretarial
support, and substantially the same level of home security protection as is
currently provided to Mr. Kresa by the Company.

 

In the event that Mr. Kresa (or, in the event of his death at a time when he is
married, his widow) incurs any tax liability related to the benefits referred to
in the preceding paragraph, the Company shall make an additional payment to Mr.
Kresa (or his widow, as applicable) (a “gross-up payment”) to put him (or her)
in the same after-tax position as if such benefits were not taxable to Mr. Kresa
(or his widow, as the case may be).

 

B. Pro-Rata ICP Payment. Pursuant to the retirement practices of the Company,
Mr. Kresa shall be eligible to receive an annual bonus for 2003 under the
Company’s 2002 Incentive Compensation Plan. The amount of such bonus shall be
calculated pursuant to the terms of the Incentive Compensation Plan in which Mr.
Kresa currently participates multiplied by a fraction, the numerator of which is
the number of days in 2003 that Mr. Kresa was employed by the Company prior to
his retirement and the denominator of which is 365.

 

C. Equity and Incentive Plan Awards. Mr. Kresa’s rights with respect to stock
options, restricted stock rights (“RSRs”), and restricted stock performance
rights (“RPSRs”) previously granted by the Company shall be governed by the
terms of the applicable grant agreements (as previously amended), the applicable
stock incentive plan, and the guide to administration for the applicable stock
incentive plan. Mr. Kresa shall not be entitled to any new equity or incentive
plan award. By way of clarification to the existing terms of Mr. Kresa’s awards,
if a Change in Control (as such term is defined in the Special

 

3



--------------------------------------------------------------------------------

Agreement) of the Company occurs after the date of this Agreement, the
then-outstanding and previously unvested stock options and RSRs granted by the
Company to Mr. Kresa shall thereupon become fully vested and the RPSR
performance period will be prorated and grants will be made based upon Company
performance at that time.

 

D. Benefits Not Subject to Tax Gross-up. The Company shall provide Mr. Kresa
with the following benefits until the earlier of (1) Mr. Kresa’s death, or (2)
April 1, 2008:

 

  •   reimbursement of up to $30,000 per year, in the aggregate, for Mr. Kresa’s
financial planning and income tax preparation expenses and club memberships; and

 

  •   reasonable access to Company aircraft for personal use, subject to
availability and payment or reimbursement by Mr. Kresa at direct operating cost.

 

In the event that Mr. Kresa dies before April 1, 2008 and he is married at the
time of his death, the Company shall continue to reimburse Mr. Kresa’s widow for
up to $30,000 per year, in the aggregate (and after reducing any reimbursement
obligation for the year of Mr. Kresa’s death by the amount of any such expenses
incurred by Mr. Kresa in that year and prior to his death that the Company is
obligated to reimburse pursuant to the foregoing), for her financial planning
and income tax preparation expenses and club memberships; provided that such
reimbursement obligation shall terminate on the earlier of Mr. Kresa’s widow’s
death or April 1, 2008.

 

In addition to the foregoing, at the time of his retirement Mr. Kresa may
purchase the two Dawson paintings that are currently in his office for their
fair market value.

 

E. Retirement and Other Benefits. Mr. Kresa’s rights to receive benefits under
retirement, deferred compensation, estate enhancement and

 

4



--------------------------------------------------------------------------------

welfare plans and programs of Northrop Grumman will be determined in accordance
with the existing terms of such plans and programs. These benefits include
post-retirement medical coverage under the Special Officer Retiree Medical Plan.

 

III.   COMPENSATION FOR SERVICES AS A DIRECTOR

 

As consideration for Mr. Kresa’s continued services as Chairman of the Board,
the Company shall pay Mr. Kresa a director’s fee of $164,500 for each full or
partial month of Mr. Kresa’s services as Chairman of the Board commencing with
April 2003 and ending with the month in which Mr. Kresa ceases to be Chairman of
the Board. Mr. Kresa shall have no right to any other compensation (including,
without limitation, directors fees, stock options or other equity awards, or
other compensation or benefits otherwise payable or to be paid to the other
members of the Board) for his services as a non-employee Chairman and as a
non-employee member of the Board for such period of time. However, Mr. Kresa
will be reimbursed for expenses pursuant to Section V A of this Agreement.

 

IV.   CONSULTING SERVICES

 

A. Place of Engagement. Mr. Kresa shall perform the services called for under
this Agreement during the Consulting Period in Los Angeles, California and in
such other places and at such times as the Company and Mr. Kresa may mutually
agree.

 

B. Term of Consulting Period. This Consulting Period shall commence as of the
Consulting Period Commencement Date and shall end on the second anniversary of
the Consulting Period Commencement Date. The Consulting Period may be renewed or
extended for such time as the Company and Mr. Kresa may agree upon in writing.

 

5



--------------------------------------------------------------------------------

 

C. Consulting Fee. Mr. Kresa agrees to make himself available to perform
services for the Company no less than three (3) days per month during the
Consulting Period. The Company shall pay Mr. Kresa a fixed $15,000 per full or
partial month during the Consulting Period for such services. To the extent that
Mr. Kresa performs services for the Company on more than (3) days in any month
during the Consulting Period, the Company shall pay Mr. Kresa an additional
amount equal to $5,000 multiplied by the result of (A) the total number of full
or partial days worked by Mr. Kresa in performing services for the Company
during such month, less (B) three (3). Mr. Kresa shall, on a monthly basis,
notify the Company in writing of his services performed for the Company in the
preceding month in the event he performed services for the Company in such month
on more than three (3) days. Any consulting fee due for a calendar month shall
be paid by the Company promptly after the end of such month (or, in the case of
any amount due for services in excess of the minimum three (3) day commitment,
promptly after the earlier of the end of such month or the Company’s receipt of
a report from Mr. Kresa which notifies the Company of such services). Mr. Kresa
acknowledges and agrees that by accepting these consulting payments he is
certifying his compliance with the provisions of this Agreement.

 

V.   EXPENSES; MISCELLANEOUS COMPENSATION PROVISIONS

 

A. Expenses. The Company shall reimburse Mr. Kresa for all reasonable and
necessary business expenses, including first class airfare and accommodations,
incurred by Mr. Kresa in connection with the rendering of services hereunder.
Claims for expenses must be in accordance with the Company’s established
policies and limitations pertaining to allowable expenses and documented
pursuant to the procedures applicable to the Company’s officers. Mr. Kresa shall
be entitled to reasonable and necessary use of Company aircraft in connection
with the rendering of services hereunder, subject

 

6



--------------------------------------------------------------------------------

to availability and the Company’s aircraft policies in effect from time to time
applicable to the Company’s officers.

 

B. Full Extent Of Compensation. Unless otherwise specifically stated in writing,
this Agreement describes the full extent of compensation Mr. Kresa shall receive
for his services to the Company on and after the date hereof.

 

C. Warranty. Mr. Kresa certifies and warrants that in the course of performing
services under this Agreement, no payments will be made to government officials
or customer representatives, that no government official or customer
representative has any direct or indirect investment interest or interest in the
revenues or profits of Mr. Kresa, and that no expenditure for other than lawful
purposes will be made.

 

D. Exclusion Of Lobbying Costs From Overhead Rates. The Company is prohibited
from charging, directly or indirectly, costs associated with lobbying activities
to its contracts with the United States Government. Unallowable costs associated
with lobbying activities are defined at Federal Acquisition Regulations (FAR)
31.205-22, effective as of the date of this Agreement. Mr. Kresa agrees that in
the event that Mr. Kresa performs lobbying activities under this Agreement, Mr.
Kresa shall provide the Company with a detailed accounting of time expended,
individual agency/congressional employees contacted, and the Company programs
discussed in the required activity report.

 

VI.   MARCH 2000 SPECIAL AGREEMENT

 

Mr. Kresa and the Company entered into a March 2000 Special Agreement on or
about September 15, 1999 (the “Special Agreement”). Effective April 1, 2003 Mr.
Kresa hereby waives and relinquishes any and all rights and benefits he may have
under the Special Agreement, and he agrees not to make

 

7



--------------------------------------------------------------------------------

any claim, now or in the future, for benefits which accrue under the Special
Agreement after that date. Mr. Kresa acknowledges that he is currently due no
amount or benefit under the Special Agreement. Mr. Kresa and the Company hereby
terminate the Special Agreement in its entirety effective April 1, 2003.

 

VII.   TRADE SECRETS AND PROPRIETARY INFORMATION

 

A. Disclosure To Third Parties Prohibited. Mr. Kresa shall not divulge, disclose
or communicate any information concerning any matters affecting or relating to
the business of the Company without the express written consent of the Company
or as may be required for Mr. Kresa to fulfill his obligations as Chairman or as
a member of the Board. The terms of this Section shall remain in full force and
effect after the termination or expiration of this Agreement.

 

B. Ideas, Improvements and Inventions. Any and all ideas, improvements and
inventions conceived of, developed, or first reduced to practice in the
performance of work hereunder for the Company shall become the exclusive
property of the Company and ideas and developments accruing therefrom shall all
be fully disclosed to the Company and shall be the exclusive property of the
Company and may be treated and dealt with by the Company as such without payment
of further consideration than is hereinabove specified. Mr. Kresa shall preserve
such ideas, improvements and inventions as confidential during the term of the
contract and thereafter and will execute all papers and documents necessary to
vest title to such ideas, developments, information, data, improvements and
inventions in the Company and to enable the Company to apply for and obtain
letters patent on such ideas, developments, information, data, improvements and
inventions in any and all countries and to assign to the Company the entire
right, title and interest thereto.

 

8



--------------------------------------------------------------------------------

 

C. Notes, Memoranda, Reports and Data. Mr. Kresa agrees that the original and
all copies of notes, memoranda, reports, findings or other data prepared by Mr.
Kresa in connection with the services performed hereunder shall become the sole
and exclusive property of the Company.

 

D. Disclosure of Confidential or Proprietary Information of Third Parties
Prohibited. Mr. Kresa will not disclose to the Company or induce the Company to
use any secret process, trade secret, or other confidential or proprietary
knowledge or information belonging to others, including but not limited to the
United States. Such information includes but is not limited to information
relating to bids, offers, technical proposals, responses to requests for
procurement, rankings of competitors and other similar procurement sensitive
information.

 

VIII.   PRESERVATION OF TRADE NAMES, TRADE MARKS AND PATENT RIGHTS

 

All trade names, trade marks and patent rights of the Company pertaining to
Company products, including the names “Northrop,” “Grumman” “Litton,” “Newport
News Shipbuilding,” “Ingalls,” “Avondale,” “TRW,” and “Northrop Grumman
Corporation” shall remain the sole property of the Company and Mr. Kresa agrees,
upon request, to take such reasonable action as may be requested by the Company
to protect and preserve such trade names, trade marks and patent rights from
claims by other persons or entities.

 

IX.   COOPERATION WITH THE COMPANY

 

During and after the expiration of this Agreement, Mr. Kresa shall cooperate
with the Company in regard to any matter, dispute or controversy in which the
Company is involved, or may become involved and of which Mr. Kresa may have
knowledge. Such cooperation shall be subject to further agreement

 

9



--------------------------------------------------------------------------------

providing payment for Mr. Kresa’s expenses and reasonable compensation for his
time.

 

X.   INDEMNIFICATION; INDEPENDENT CONTRACTOR

 

Mr. Kresa shall render all services hereunder during the Consulting Period as an
independent contractor and shall not hold out himself or herself as an agent of
the Company. Nothing herein shall be construed to create or confer upon Mr.
Kresa the right during the Consulting Period to make contracts or commitments
for or on behalf of the Company. Mr. Kresa and the Company entered into an
Indemnification Agreement that was effective on or about October 12, 1987 (the
“Indemnification Agreement”). The Indemnification Agreement provides that the
Company will indemnify Mr. Kresa for certain losses that Mr. Kresa may incur in
connection with providing services that are within Mr. Kresa’s “Corporate
Status” with the Company. Mr. Kresa’s services as Chairman and as a member of
the Board, and Mr. Kresa’s other services pursuant to this Agreement, shall
constitute “Corporate Status” for purposes of the Indemnification Agreement.

 

XI.   TAXES

 

Mr. Kresa shall provide all services contemplated by this Agreement (during both
the period of time that he is a member and Chairman of the Board and during the
Consulting Period) as a non-employee of the Company and the Company shall
withhold (or not withhold, as applicable) income and employment taxes on such
basis.

 

Except as provided below and in Section II A, Mr. Kresa shall pay all taxes
which are imposed on him with respect to the compensation paid hereunder
(including, without limitation, all taxes that may be due if the classification

 

10



--------------------------------------------------------------------------------

contemplated by the preceding paragraph is erroneous or if the Company is
required to revise such classification).

 

If upon or following a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company (as these terms are used for purposes of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)) (a “Change in Control”),
the tax imposed by Section 4999 of the Code or any similar or successor tax (the
“Excise Tax”) applies, solely because of the Change in Control, to any payments,
benefits and/or amounts received by Mr. Kresa from the Company (including,
without limitation, any fees, costs and expenses paid under this Agreement)
and/or any amounts received or deemed received, within the meaning of any
provision of the Code, by Mr. Kresa as a result of (and not by way of
limitation) any automatic vesting, lapse of restrictions and/or accelerated
target or performance achievement provisions, or otherwise, applicable to
outstanding grants or awards to Mr. Kresa under any of the Company’s incentive
plans, including without limitation, the 2001 Long Term Incentive Stock Plan,
the 1993 Long Term Incentive Stock Plan, the 1987 Long Term Incentive Plan and
the 1981 Long-Term Incentive Plan, the Company shall pay to Mr. Kresa in cash an
additional amount or amounts (the “Gross-Up Payment(s)”) such that the net
amount retained by Mr. Kresa after the deduction of any Excise Tax on such
payments, benefits and/or amounts so received and any Federal, state and local
income tax and Excise Tax upon the Gross-Up Payment(s) provided for by this
Section shall be equal to such payments, benefits and/or amounts so received had
they not been subject to the Excise Tax. Such payment(s) shall be made by the
Company to Mr. Kresa as soon as practicable following the receipt or deemed
receipt of any such payments, benefits and/or amounts so received, but in all
events shall be made within thirty (30) days of the receipt or deemed receipt by
Mr. Kresa of any such payment, benefit and/or amount.

 

11



--------------------------------------------------------------------------------

 

The Company’s obligation to make a Gross-Up Payment, and the amount of any
Gross-Up Payment, shall be determined by the Company’s independent auditors. For
purposes of determining whether any payments, benefits and/or amounts will be
subject to Excise Tax, and the amount of any such Excise Tax:

 

  •   Any other payments, benefits and/or amounts received or to be received by
Mr. Kresa in connection with or contingent upon a Change in Control of the
Company (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, or with any person whose actions
result in a Change in Control of the Company or any person affiliated with the
Company or such persons) shall be combined to determine whether Mr. Kresa has
received any “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, and if so, the amount of any “excess parachute payments” within the
meaning of Section 280G(b)(1) that shall be treated as subject to the Excise
Tax, unless in the opinion of tax counsel selected by the Company’s independent
auditors, such other payments, benefits and/or amounts (in whole or in part) do
not constitute parachute payments, or such excess parachute payments represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; and

 

  •   The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross-Up Payment, Mr. Kresa shall
be deemed to pay Federal income taxes at the highest marginal rate

 

12



--------------------------------------------------------------------------------

of Federal income taxation in the calendar year in which the Gross-Up Payment is
to be made. Such highest marginal rate shall take into account the loss of
itemized deductions by Mr. Kresa and shall also include the effect of employment
taxes and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. Kresa’s residence, net of the maximum reduction
in Federal income taxes that could be obtained from the deduction of such taxes.

 

In the event the Internal Revenue Service adjusts the computation of the
Company’s independent auditors under this Section so that Mr. Kresa did not
receive the greatest net benefit, the Company shall reimburse Mr. Kresa as
provided herein for the full amount necessary to place Mr. Kresa in the same
after-tax position as he would have been in had no Excise Tax applied.

 

XII.   OBSERVANCE OF APPLICABLE LAWS AND REGULATIONS

 

A. United States Laws. Mr. Kresa shall comply with and do all things necessary
for the Company to comply with United States laws and regulations and express
policies of the United States Government, including but not limited to the
requirements of the Foreign Corrupt Practices Act, 15 U.S.C. Section 78 dd-1 et
seq.; the Federal Acquisition Regulations, 48 CFR Section 1.101 et seq.,
(“FAR”); the International Traffic in Arms Regulations, 22 CFR Parts 120 through
130 and applicable regulations; the Byrd Amendment (31 U.S.C. Section 1352) and
applicable regulations; the Office of Federal Procurement Policy Act (41 U.S.C.
Section 423) and applicable regulations; and the DoD Joint Ethics Regulation
(DoD 5500.7-R). No part of any compensation or fee paid by the Company will be
used directly or indirectly to make any kickbacks to any person or entity, or to
make payments, gratuities, emoluments or to confer any other benefit to an
official of any government or any political party. Mr. Kresa shall not seek, nor
relay to the Company, any classified, proprietary or source selection
information not generally available to the public. Mr. Kresa shall also comply

 

13



--------------------------------------------------------------------------------

with and do all things necessary for the Company to comply with provisions of
contracts between agencies of the United States Government or their contractors
and the Company that relate either to patent rights or the safeguarding of
information pertaining to the security of the United States. This entire
Agreement and/or the contents thereof may be disclosed to the United States
Government.

 

B. No Selling Agency Employed. Mr. Kresa further represents and warrants that,
in the event he is authorized pursuant to Section XV hereof to utilize or employ
a third party, no person or selling agency has been or will be employed or
retained to solicit or secure any contract, including but not limited to a
United States Government contract, upon an agreement or understanding for a
commission, percentage, brokerage, or contingent fee, excepting bona fide
employees or bona fide established commercial or selling agencies maintained by
Mr. Kresa for the purpose of receiving business. In the event of a breach or
violation of this warranty, the Company shall have the right to annul this
Agreement without liability or in its discretion to deduct from the fee or
consideration, or otherwise recover, the full amount of such commission,
percentage, brokerage or contingent fee.

 

C. State Law And Regulations. Mr. Kresa shall comply with and do all things
necessary for Mr. Kresa and the Company each to comply with all laws and
regulations of the State of California and any other state, including the
Commonwealth of Virginia and the District of Columbia, in which services
hereunder are or may be rendered.

 

D. Maintenance Of Time And Expense Records. Mr. Kresa shall maintain appropriate
time and expense records pertaining to the services performed under this
Agreement. Said records shall be subject to examination and audit by the Company
and the United States Government until notified by the Company in writing, that
the records no longer need to be maintained.

 

14



--------------------------------------------------------------------------------

 

E. Certification. This Agreement is made in material reliance upon the
representations and warranties made by Mr. Kresa herein and in Attachment B
hereto. The effectiveness of this Agreement is contingent upon and will not
commence until receipt by the Company of the certifications set forth in
Attachment B hereto. In the event that the Company has reason to believe that
these certifications are incorrect, the Company may treat this Agreement as
being null and void or may terminate this Agreement pursuant to Section XVIII.

 

F. Standards of Business Conduct. Mr. Kresa hereby acknowledges that he has
received a copy of the Company’s Values, Ethics and Business Conduct For
Northrop Grumman Associates (or amendment thereof) and agrees to conduct his
activities for or on behalf of the Company in accordance with such principles as
a condition of this Agreement. In connection with the execution of this
Agreement, Mr. Kresa shall also execute the Certificate attached hereto as
Attachment D.

 

XIII.   ASSIGNMENT OF RIGHTS

 

This Agreement and the rights, benefits, duties and obligations contained herein
may not be assigned or otherwise transferred in any manner to third parties
without the express written approval of the Company and Mr. Kresa, except by
operation of law. Any such assignment or transfer without prior approval of the
Company and Mr. Kresa or by operation of law will be null, void and without
effect.

 

XIV.   MODIFICATION

 

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein shall be valid and enforceable unless such waiver or
modification is in writing.

 

15



--------------------------------------------------------------------------------

 

XV.   USE OR EMPLOYMENT OF THIRD PARTIES

 

Mr. Kresa shall not utilize or employ any third party, individual or entity, in
connection with Mr. Kresa’s performance of services under this Agreement during
the Consulting Period without the express written approval of the Company.

 

XVI.   CONFLICTS OF INTEREST

 

No business or legal conflicts of interest shall exist between services
performed or to be performed by Mr. Kresa on behalf of the Company and by Mr.
Kresa on behalf of any other client. The identity of Mr. Kresa’s directorship’s,
other employment and clients shall be fully disclosed by Mr. Kresa in Attachment
C hereto. Mr. Kresa shall promptly notify the Company in writing of any change
in his directorships, employment, and clients.

 

XVII.   EXCLUSIVITY OF CONSULTING ARRANGEMENT

 

During the Consulting Period Mr. Kresa shall not directly or indirectly engage
in any activities designed to deprive or which may have the effect of depriving
the Company of the good will of customers or potential customers of its products
and services. Further, Mr. Kresa shall not, prior to the expiration of the
Consulting Period, represent, act as representative for, or market or sell,
directly or indirectly, products competing with Company products and services.

 

XVIII.   TERMINATION

 

A. Violation Of Term Or Condition. In the event of a violation by Mr. Kresa of
any term or condition, express or implied, of this Agreement or of any federal
or state law or regulation pertaining to or arising from Mr. Kresa’s

 

16



--------------------------------------------------------------------------------

performance of services under this Agreement, the Company may, in its
discretion, terminate this Agreement immediately, without notice and in such
event, Mr. Kresa shall only be entitled to compensation up to the time of such
violation.

 

B. Bankruptcy; Death. In the event that Mr. Kresa dies or is adjudicated a
bankrupt or petitions for relief under bankruptcy, reorganization, receivership,
liquidation, compromise or other arrangement or attempts to make an assignment
for the benefit of creditors, this Agreement shall be deemed terminated
automatically, without requirement of notice, without further liability or
obligation to the Company (except, in the event of Mr. Kresa’s death, for (A)
obligations to Mr. Kresa expressly contemplated by Sections II B, C and E and to
Mr. Kresa’s widow expressly contemplated by Sections II A and D; (B) any amount
then due Mr. Kresa pursuant to Sections IV and V; (C) any indemnification
obligation pursuant to Section X; and (D) any tax obligation owed to Mr. Kresa
pursuant to Section XI.)

 

XIX.   SEVERABILITY OF PROVISIONS

 

All provisions contained herein are severable and in the event any of them are
held to be invalid by any competent court, this Agreement shall be interpreted
as if such invalid provision was not contained herein.

 

XX.   AVAILABILITY OF EQUITABLE REMEDIES

 

Mr. Kresa understands and agrees that any breach or evasion of any of the terms
of this Agreement may result in immediate and irreparable injury to the Company
and will entitle the Company to all legal and equitable remedies including,
without limitation, injunction or specific performance.

 

17



--------------------------------------------------------------------------------

 

XXI.   GOVERNING LAW

 

This Agreement and the performance hereunder shall be governed by and construed
in accordance with the laws of the State of California (excluding any conflicts
of laws provisions) which shall be the exclusive applicable law.

 

XXII.   SETTLEMENT OF DISPUTES

 

A. The Company and Mr. Kresa hereby consent to the resolution by arbitration of
all disputes, issues, claims or controversies arising out of or in connection
with this Agreement, Mr. Kresa’s employment with and/or retirement from the
Company, and/or Mr. Kresa’s services to the Company, that the Company may have
against Mr. Kresa, or that Mr. Kresa may have against the Company, or against
its officers, directors, employees or agents acting in their capacity as such.
Each party’s promise to resolve all such claims, issues, or disputes by
arbitration in accordance with this Agreement rather than through the courts, is
consideration for the other party’s like promise. It is further agreed that the
decision of an arbitrator on any issue, dispute, claim or controversy submitted
for arbitration, shall be final and binding upon the Company and Mr. Kresa and
that judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.

 

B. Except as otherwise provided herein or by mutual agreement of the parties,
any arbitration shall be administered in accordance with the then-current
Commercial Arbitration Procedures of the American Arbitration Association (AAA)
before a single arbitrator who is a retired federal or state court judge in the
state in which the arbitration is convened. The arbitration shall be held in Los
Angeles, California or at any other location mutually agreed upon by the
parties.

 

C. The parties shall attempt to agree upon the arbitrator. If the parties cannot
agree on the arbitrator, the AAA shall then provide the names of nine (9)

 

18



--------------------------------------------------------------------------------

arbitrators experienced in business employment matters along with their resumes
and fee schedules. Each party may strike all names on the list it deems
unacceptable. If more than one common name remains on the list of all parties,
the parties shall strike names alternately until only one remains. The party who
did not initiate the claim shall strike first. If no common name remains on the
lists of the parties, the AAA shall furnish an additional list until an
arbitrator is selected.

 

D. The arbitrator shall interpret this Agreement, and any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the State of California, or applicable federal law.
In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement. The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is voidable.

 

XXIII.   NOTICE

 

Any notice to be given hereunder shall be in writing, mailed by certified or
registered mail with return receipt requested addressed to the Company:

 

Northrop Grumman Corporation

1840 Century Park East

Los Angeles, CA 90067

Attn.: Chief Human Resources Officer

 

or to Mr. Kresa:

 

Kent Kresa

[address omitted]

 

or to such other address as may have been furnished at the date of mailing
either by the Company or Mr. Kresa in writing.

 

19



--------------------------------------------------------------------------------

 

XXIV.   COMPLETE AGREEMENT

 

Effective April 1, 2003 this Agreement constitutes the entire agreement of the
parties with respect to the engagement of Mr. Kresa by the Company and
supersedes any and all other agreements between the parties (other than the
Indemnification Agreement which is outside of the scope of the foregoing and the
Company’s employee benefit programs in which Mr. Kresa participated and is due a
benefit or in which he continues to participate in accordance with this
Agreement, including, but not limited to, annual bonuses which are payable to
him under incentive compensation plans, grants under long term incentive plans,
and benefits under retirement, deferred compensation, estate enhancement and
welfare plans and programs). The parties stipulate and agree that neither of
them has made any representation with respect to this Agreement except such
representations that are specifically set forth herein. The parties acknowledge
that any other payments or representations that may have been made are of no
effect and that neither party has relied on such payments or representations in
connection with this Agreement or the performance of services contemplated
herein.

 

[Remainder of page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into and executed as set forth below.

 

NORTHROP GRUMMAN CORPORATION

/s/ J. Michael Hateley

--------------------------------------------------------------------------------

J. Michael Hateley

Corporate Vice President and Chief Human

Resources and Administrative Officer

Date:

 

February 19, 2003

--------------------------------------------------------------------------------

KENT KRESA

/s/ Kent Kresa

--------------------------------------------------------------------------------

Kent Kresa

Date:

 

February 19, 2003

--------------------------------------------------------------------------------

TIN:

 

[omitted]

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

 

KENT KRESA

 

RELEASE

 

1.   PARTIES: The parties to this Release Agreement (referred to hereafter as
“Agreement”) are KENT KRESA (referred to hereafter as “Executive”) and NORTHROP
GRUMMAN CORPORATION (referred to hereafter as “Northrop Grumman” or the
“Company”).

 

2.   RECITALS: This Agreement is made with reference to the following facts:

 

  2.1   Executive retired from employment with and as Chief Executive Officer of
the Company on or about April 1, 2003.

 

  2.2   Executive and the Company entered into a Transition Agreement, dated
February 19, 2003 (the “Transition Agreement”) that provides for certain
enhanced retirement benefits, and for Executive’s continued service as a
non-employee member of the Company’s Board of Directors, as Chairman of the
Company’s Board of Directors, and as a consultant to the Company for certain
specified periods following Executive’s retirement.

 

  2.3   This Agreement is the release Executive is required to sign in order to
receive the enhanced retirement benefits set forth in the Transition Agreement.

 

A-1



--------------------------------------------------------------------------------

 

3.   CONSIDERATION: In exchange for the Executive’s agreement to abide by all of
the terms of this Agreement, Northrop Grumman will provide Executive with the
enhanced retirement benefits set forth in the Transition Agreement.

 

4.   COMPLETE RELEASE: In consideration of the promises contained herein, and
for other good and valuable consideration the receipt of which is hereby
acknowledged, Executive does hereby acknowledge full and complete satisfaction
of and does hereby agree to release, absolve and discharge Releasees (as defined
below) from all claims, causes of action, demands, damages or costs he may have
against Releasees on behalf of himself or others arising prior to the date he
signs this Agreement. “Releasees” shall mean the Company, its subsidiaries,
affiliated and related companies, past, present and future, and each of them, as
well as its and their employees, officers, directors, and agents (in their
capacities as employees, officers, directors and agents), past and present, and
each of them in such capacities.

 

  4.1   This waiver and release includes, but is not limited to, any rights,
claims, causes of action, demands, damages or costs arising under the Age
Discrimination in Employment Act, which prohibits discrimination in employment
based on age, and retaliation; Title VII of

 

A-2



--------------------------------------------------------------------------------

 

the Civil Rights Act of 1964, which prohibits discrimination in employment based
on race, color, religion, sex or national origin, and retaliation; the Americans
with Disabilities Act, which prohibits discrimination based on disability and
retaliation; the California Fair Employment and Housing Act, which prohibits
discrimination in employment based on race, color, religion, sex, sexual
orientation, national origin, ancestry, physical disability, mental disability,
medical condition, marital status or age, and retaliation; or any other federal,
state or local laws or regulations prohibiting employment discrimination or
retaliation whether such claim be based upon an action filed by Executive or by
any governmental agency.

 

4.2   This waiver and release also includes, but is not limited to, any rights,
claims, causes of action, demands, damages or costs arising in relation to the
Company’s employee handbook and personnel policies, or any or statements made by
officers, directors, lawyers, employees or agents of the Company, past and
present, and each of them, or under any state or federal law regulating wages,
hours, compensation or employment, or any claim for retaliation, wrongful
discharge, breach of contract, breach of the implied covenant of good faith and
fair dealing, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, or defamation.

 

A-3



--------------------------------------------------------------------------------

 

4.3   This waiver and release also includes, but is not limited to, any rights,
claims, causes of action, demands, damages or costs arising under or in relation
to any severance plan, program, or arrangement.

 

4.4   This waiver and release also includes, but is not limited to, any rights,
claims, causes of action, demands, damages or costs arising under the federal
False Claims Act.

 

4.5   This release covers both claims that Executive knows about and those he
may not know about. Executive hereby specifically waives and relinquishes all
rights and benefits provided by Section 1542 of the Civil Code of the State of
California, and does so understanding and acknowledging the significance of this
specific waiver of Section 1542. Section 1542 of the Civil Code of the State of
California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

A-4



--------------------------------------------------------------------------------

 

4.6   Notwithstanding the provisions of Section 1542 and for the purpose of
implementing a full and complete release, Executive expressly acknowledges that
this Agreement is intended to include all claims which he does not know or
suspect to exist in his favor at the time of his signature on the Agreement, and
that this Agreement will extinguish any such claims.

 

4.7   Notwithstanding anything to the contrary herein, this Agreement does not
waive or release: (i) any rights or claims which Executive may have under the
Age Discrimination in Employment Act or other laws which arise after the date he
signs this Agreement, (ii) any rights or claims Executive may have under the
Transition Agreement; (iii) any rights Executive may have for indemnification
from the Company; (iv) any rights which Executive may have under the Company’s
Directors and Officers liability insurance policy; (v) any rights Executive may
have under stock grants, restricted stock right grants, and/or restricted
performance stock right grants provided to him by the Company; (vi) any rights
Executive may have as a shareholder of Northrop Grumman; and (vii) any rights
Executive may have to benefits under any Company annual incentive plan or
employee benefit

 

A-5



--------------------------------------------------------------------------------

plan, including without limitation retirement, deferred compensation, estate
enhancement and welfare plans or programs.

 

5.   ARBITRATION: Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
single arbitrator in the State of California (in the major city nearest
Executive’s residence) in accordance with the procedures set forth In Section
XXII B, C and D of the Transition Agreement. The decision of the arbitrator will
be final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The arbitrator may, but
need not, award the prevailing party in any dispute (as determined by the
arbitrator) its or his legal fees and expenses.

 

6.   PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT; ADVICE OF COUNSEL:
Executive agrees and understands that he has been given a period of twenty-one
(21) calendar days from his receipt of this Agreement to review and consider
this Agreement before signing it. Executive further understands that he may use
as much of this review period as he wishes prior to signing; he can sign this
Agreement at any time prior to the expiration of the twenty-one calendar day
period. At the end of this period, the offer of the enhanced retirement benefits
set forth in the Transition Agreement will be deemed

 

A-6



--------------------------------------------------------------------------------

 

automatically withdrawn if not earlier signed by Executive and delivered to the
Company. Executive is advised and encouraged to consult with his own legal
counsel prior to signing this Agreement.

 

7.   RIGHT TO REVOKE AGREEMENT: Executive may revoke this Agreement within seven
(7) calendar days of signing it. Revocation can be made by delivering a written
notice of revocation to Chief Human Resources Officer, Northrop Grumman
Corporation, 1840 Century Park East, Los Angeles, CA 90067. For this revocation
to be effective, written notice must be received by the Chief Human Resources
Officer no later than 5:00 p.m. PST on the seventh calendar day after Executive
signs this Agreement. If Executive revokes this Agreement, it shall not be
effective or enforceable, and Executive will not receive the benefits described
in Section 3 of this Agreement.

 

8.   NON-ADMISSION OF LIABILITY: Nothing contained herein shall be construed as
an admission by either Executive or by Northrop Grumman of liability of any
kind.

 

9.   SEVERABILITY: The provisions of this Agreement are severable, and if any
part of it is found to be illegal or invalid and thereby unenforceable, the
validity of the remaining parts, terms or provisions shall not be affected and
shall remain fully enforceable. The unenforceable

 

A-7



--------------------------------------------------------------------------------

 

part, term or provision shall be deemed not to be a part of this Agreement.

 

10.   SOLE AND ENTIRE AGREEMENT: Except as otherwise expressly set forth herein,
this Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any and all discussions, prior agreements or understandings
between the parties hereto pertaining to the subject matter of this Agreement.

 

11.   GOVERNING LAW: This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California without regard to rules
regarding conflicts of law.

 

[Remainder of page intentionally left blank.]

 

A-8



--------------------------------------------------------------------------------

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS, CONFER
WITH COUNSEL, AND TO CAREFULLY CONSIDER ALL OF THE PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING IT. HE FURTHER AGREES THAT HE HAS READ THIS AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING INTO IT.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

NORTHROP GRUMMAN CORPORATION

 

 

--------------------------------------------------------------------------------

J. Michael Hateley

Corporate Vice President and Chief Human Resources and Administrative Officer

     

Date:

 

 

--------------------------------------------------------------------------------

 

 

KENT KRESA

 

--------------------------------------------------------------------------------

Kent Kresa

     

Date:

 

 

--------------------------------------------------------------------------------

 

A-9



--------------------------------------------------------------------------------

 

ATTACHMENT B

 

KENT KRESA

 

CERTIFICATION

 

The undersigned, Kent Kresa (“Mr. Kresa”), hereby certifies, represents and
warrants the following:

 

1. In past dealings with Northrop Grumman Corporation (the “Company”) or other
clients, to the best of his knowledge Mr. Kresa has complied with all applicable
laws, rules, regulations and express policies of the United States and the State
or territory in which services were performed.

 

2. In performing services under the Transition Agreement (“Agreement”), Mr.
Kresa will comply with all applicable laws, rules, regulations and express
policies of the United States and the State or territory in which services will
be performed.

 

3. There have been no kickbacks or other payments made, either directly or
indirectly, to or by Mr. Kresa or to or by any member of his family.

 

4. No kick-backs or other payments will be made, either directly or indirectly,
to or by Mr. Kresa or to or by any member of his family.

 

5. Mr. Kresa will not use any part of the compensation paid by the Company under
the Agreement to make payments, gratuities, or emoluments or to confer any other
benefit to an official of any government, or any political party, or official of
any political party.

 

6. No person or selling agency will be employed or retained to solicit or secure
any contract, including but not limited to a United States government

 

B-1



--------------------------------------------------------------------------------

 

contract, upon an agreement or understanding for a commission, percentage,
brokerage, or contingent fee, excepting bona fide employees or bona fide
established commercial selling agencies maintained by Mr. Kresa for the purpose
of receiving business.

 

7. No classified, proprietary, source selection or procurement sensitive
information will be solicited by Mr. Kresa on behalf of or conveyed by Mr. Kresa
to the Company.

 

8. Mr. Kresa will not influence or attempt to influence any United States
government official or employee in connection with the award, extension,
continuation, renewal, amendment or modification of a federal contract or
otherwise engage in “non-exempt services” within the meaning of the Byrd
Amendment, 31 U.S.C. Section 1352.

 

9. Mr. Kresa will not utilize or employ any third party, individual or entity,
in connection with the performance of services under the Agreement on behalf of
the Company, except as follows: (if none, state “None”).

 

10. No business or legal conflicts of interest exist between services to be
performed under the Agreement by Mr. Kresa on behalf of the Company and by Mr.
Kresa on behalf of any other client, the identities of which Mr. Kresa has fully
disclosed to the Company.

 

I declare under penalty of perjury that the foregoing certificate is true and
correct.

 

Signed:

 

                                                                              
                                                                   

 

 

B-2



--------------------------------------------------------------------------------

 

Kent Kresa

 

 

Date:                                    
                                        

 

 

B-3



--------------------------------------------------------------------------------

 

ATTACHMENT C

 

KENT KRESA

 

CERTIFICATION OF DIRECTORSHIPS, EMPLOYMENT AND CLIENTS

 

The following is a complete list of directorships, employment and consulting
clients:

 

 

I.     Directorships and Employment

 

 

Name of Company                            Responsibilities/Duties

 

 

 

 

 

II.     CLIENTS

 

 

Name of Company                            Services/Duties

 

Signed:

 

 

--------------------------------------------------------------------------------

Kent Kresa

 

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

ATTACHMENT D

 

MR. KRESA

 

CERTIFICATE REGARDING

 

NORTHROP GRUMMAN CORPORATION

 

STANDARDS OF BUSINESS CONDUCT

 

I, Kent Kresa, do hereby certify that I am familiar with and will conform to the
principles and practices set forth in the Northrop Grumman publication entitled
Values, Ethics, and Business Conduct For Northrop Grumman Associates.

 

 

Signed:

 

 

--------------------------------------------------------------------------------

Kent Kresa

 

Date:

 

 

--------------------------------------------------------------------------------

 